Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Applicant’s Arguments/Remarks and the Amendment filed 3/7/2022, wherein claims 1-19 and 30-39 were added, and claims 20, 22, were amended. 
Claims 1-39 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) dated 09/25/2019, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.

Election/Restrictions
Applicant previously elected of Group I, claims 20-29, with traverse in the Reply to Restriction Requirement filed on June 3, 2019.  In the claim set filed on June 3, 2019, Applicant cancelled claims 1-19 and added new claims 30-39.  New claims 30-39 encompassed the subject matter of non-elected Group II and were withdrawn from consideration in the previous Office action.  Now (in the Amendment filed on March 7, 2022) Applicant adds back previously cancelled claims 1-19.  Accordingly, the Groups of inventions are as follows:

I.             Claims 20-29 drawn to compounds of formula I and compositions thereof, classified in class C07D, subclass varies; and 

II.            Claims 1-19 and claims 30-39 drawn to use of the compounds of Group I, classified in class A61K, subclass varies.  

Claims 1-19 and 30-39 to the non-elected invention stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  The restriction requirement is maintained as FINAL.  
Pursuant to the Election of Species Requirement, Applicant elected without traverse, the compound depicted below for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 20-24, 28 and 29 read on the elected species.  Applicant’s elected species was searched, and determined to be free of the art of record.  Pursuant to MPEP § 803.02, the search and examination was extended to the compounds wherein X is C-A-D, Y is a bond or CR4R5, D is —(CO)NR7aR7b and -NR7aR7b is the following Markush structure.  


    PNG
    media_image2.png
    76
    110
    media_image2.png
    Greyscale

The election of species requirement is maintained as provisional, and claims 25-27 are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b).  See, MPEP § 803.02.  
	Claims 20-24, 28 and 29 are examined on the merits herein.
REJECTIONS and ALLOWANCES WITHDRAWN
35 USC 112(b) Rejections Withdrawn
Applicant’s amendment to instant claim 20, wherein 12 compounds were deleted from the proviso that did not fall within the claimed genus, is sufficient to overcome the rejection over the proviso exclusion.
Applicant’s amendment of instant claim 20, wherein the definition of variable R10b is added to the claim, is sufficient to overcome the rejection over R10b.
Applicant’s amendment to instant claim 20, wherein the definition of Z is added to the claim, is sufficient to over the rejection of Z.  
Applicant’s amendment to instant claim 20, wherein “(C1-C10)” and “wherein each of the said (C1 to C10) alkyl”  are deleted from the definition of R1, is sufficient to overcome the rejection over the improper reference to the “said (C1 to C10 alkyl.”
35 USC 102 Rejections Withdrawn
-CAS Registry No. 1317582-53-8
	Applicant’s amendment to instant claim 20, wherein -C(O)NR14aR14b is deleted from the definition of R13 is sufficient to overcome this rejection.

-US 8,557,800
	Applicant’s amendment to instant claim 20, wherein halogen is deleted from the definition of R13 is sufficient to overcome this rejection.

-WO 01/34610
	Applicant’s amendment to instant claims 20 and 22, wherein “C2 to C9 heteroaryl” is deleted from the definition of R1 is sufficient to overcome this rejection.  

-CAS Abstract
	Applicant’s amendment to instant claim 20, wherein -NR14aR14b is deleted from the definition of R13 is sufficient to overcome this rejection.

-WO 2009/072643
	Applicant’s amendment to instant claim 20, wherein oxo is deleted from the definition of R13 is sufficient to overcome this rejection.
NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
R10a is defined twice in instant claim 20, wherein the definition of R10a on page 80 of the claims is different from the definition of R10a on page 83 of the claims.  As such, the scope of R10a is not ascertainable.  
For the purposes of examination, R10a is being interpreted as being defined by the first definition on pages 80 of the claims. 
Claims 21-24 are rejected as being dependent on claim 20.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness, claims 20-24, 28 and 29, are interpreted as set forth in the above 35 USC 112 rejections.  Additionally, while claims 28 and 29 were indicated as free of the prior art in the previous office action, claims 28-29 have been included below based on a new search and reconsideration.
Claims 20-24, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0122870 to Smith (PTO-892) in view of US 5,061,703 to Bormann (PTO-892).
Smith ‘870 teaches the treatment of ischemia-reperfusion injury by administering an adamantane derivative of formula (I),  
    PNG
    media_image3.png
    91
    178
    media_image3.png
    Greyscale
(title, pg. 46, claims 1 and 18).
R1, which is instant R2, can be an alkyl, and R2, which is instant NR7aR7b, can be a cycloalkyl or a heterocycloalkyl (pg. 46, claim 18).  Preferred alkyl groups have 1 to 4 carbons and include methyl and ethyl groups (paragraph 190).  Preferred heterocycloalkyl groups include a piperidine ring (paragraph 198)
Some exemplified compounds include:

    PNG
    media_image4.png
    98
    170
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    97
    685
    media_image5.png
    Greyscale
, wherein Y is NH, R3 is =O, and R2 is the pyrrolidone ring.


    PNG
    media_image6.png
    71
    678
    media_image6.png
    Greyscale
, wherein NH is Y, =O is R3, and R2 is the piperidine ring.

    PNG
    media_image7.png
    95
    684
    media_image7.png
    Greyscale
, wherein NH is Y, =O is R3, and R2 is the pyridine ring

(pgs. 22-24).  
	Compound A56 meets the limitations of instant claim 1 when instant R2 and R3 are H, Y is CH2, X is CAD, wherein A is a bond, D is 
    PNG
    media_image8.png
    47
    70
    media_image8.png
    Greyscale
, NR7aR7b is 
    PNG
    media_image2.png
    76
    110
    media_image2.png
    Greyscale
, and wherein R8, R9a, and R9b are H, i is 2, and R11a and R11b form a C5 cycloheteroalkyl ring substituted with a C1 alkyl.
	While Smith ‘870 teaches adamantane derivatives, it differs from that of the instantly claimed invention in that it does not teach R1.
	While Smith ‘870 teaches adamantane derivatives, it differs from that of instant claim 29 in that it does not exemplify instant R2 as methyl or ethyl and does not exemplify the piperidine ring as not substituted with a -CH3 group at N.
	Bormann ‘703 teaches a method for the prevention and treatment of cerebral ischemia using an adamantane derivative of formula (I), 
    PNG
    media_image9.png
    140
    126
    media_image9.png
    Greyscale
, wherein R4 is hydrogen, a straight or branched alkyl group (C1-C6), a C5-C6 cycloalkyl group, or phenyl.  
	It would have been prima facie obvious to one of ordinary skill in the art to substitute the H, 
    PNG
    media_image10.png
    118
    178
    media_image10.png
    Greyscale
, of Smith ‘870 with the phenyl of Bormann ‘703 to arrive at the instantly claimed compound of formula (I).  One of ordinary skill in the art would have been motivated to substitute the H for the phenyl at the instant R2 position, with a reasonable expectation of success because Smith ‘870 and Bormann ‘703 are both directed toward methods of treating ischemia with adamantane derivatives and Smith ‘870 teaches H and phenyl as interchangeable at the instant R1 position.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute a -CH3 or -CH2CH3 for a H at instant R1 and to substitute an unsubstituted, piperidine ring for 
    PNG
    media_image11.png
    61
    136
    media_image11.png
    Greyscale
 at instant NR7aR7b, of compound A50 of Smith ‘870 and Bormann ‘703, to arrive at 
    PNG
    media_image12.png
    63
    210
    media_image12.png
    Greyscale
 or 
    PNG
    media_image13.png
    69
    112
    media_image13.png
    Greyscale
  One of ordinary skill in the art would have been motivated to substitute a -CH3 or -CH2CH3 for a H and substitute an unsubstituted, piperidine ring for 
    PNG
    media_image11.png
    61
    136
    media_image11.png
    Greyscale
, of compound A50, with a reasonable expectation of success, because Smith’870 teaches H and methyl and ethyl as interchangeable at the instant R1 position and Smith ‘870 teaches a piperidine ring as a preferable cycloheteroalkyl at the instant NR7aR7b position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622